Citation Nr: 0811188	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
type II diabetes mellitus.

2.	Entitlement to service connection for a vision disability, 
to include as secondary to service-connected type II 
diabetes mellitus.

3.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to 
service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran testified before a Decision Review 
Office at an August 2005 hearing at the RO.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.	Chronic hypertension was not manifested during the 
veteran's active duty service or within one year of 
service discharge; any current hypertension is not 
otherwise related to such service or to the veteran's 
service-connected type II diabetes mellitus.

2.	A vision disability was not manifested during the 
veteran's active duty service and any current vision 
disability is not otherwise related to such service or to 
the veteran's service-connected type II diabetes mellitus.

3.	COPD was not manifested during the veteran's active duty 
service and any current COPD is not otherwise related to 
such service or to the veteran's service-connected type II 
diabetes mellitus.




CONCLUSIONS OF LAW

1.	Chronic hypertension was not incurred in or aggravated by 
active duty service, service incurrence may not be 
presumed, nor was it proximately caused or aggravated by 
the veteran's service-connected type II diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

2.	A vision disability was not incurred in or aggravated by 
active duty service nor was it proximately caused or 
aggravated by the veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.	COPD was not incurred in or aggravated by active duty 
service nor was it proximately caused or aggravated by the 
veteran's service-connected type II diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification in a 
March 2003 letter and December 2005 statement of the case.  
These notifications advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
March 2003 letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies. The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

The Board notes that the December 2005 statement of the case 
was sent subsequent to the initial unfavorable agency 
decision in May 2004.  However, the Board finds that any 
timing defect with regard to VCAA notice was harmless error. 
 See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  In this regard, the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a February 2007 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Battle 
Creek VA Medical Center (VAMC), Hackley Hospital and Dr. 
Varnado have also been obtained.  The appellant has not 
identified any additional medical records that should be 
obtained.  The veteran was afforded VA examinations in March 
and May 2005.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
hypertension, are presumed to have been incurred in service 
if manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

With regards to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
vision disability, hypertension or COPD during service.  In 
addition, during the clinical examination for separation from 
service, the veteran's heart, eyes, lungs, and vascular 
system were evaluated as normal, and no indication of a 
chronic disorder was noted.  Thus, there is no medical 
evidence that shows the veteran suffered from hypertension, a 
vision disability or COPD during service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with chronic hypertension in 1995 and visually 
significant cataracts, presbyopia and COPD in 2005.  This is 
over 25 years since the veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of hypertension, a vision disability and COPD 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including hypertension, 
may be presumed to have occurred in service if manifested to 
a degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with chronic hypertension until 
1995, approximately 27 years after discharge from active 
service.  Therefore, the presumption of service connection 
does not apply in this case.

With respect to secondary service connection, the veteran 
contends that his diagnosed chronic hypertension, vision 
disability and COPD were proximately caused by his service-
connected type II diabetes mellitus.  Alternatively, he 
argues that these disorders have been aggravated by his 
service-connected type II diabetes mellitus.  However, the 
record does not contain competent medical evidence or a 
competent medical opinion establishing an etiological link 
between these current disorders and his service-connected 
type II diabetes mellitus.  In addition, there is no 
competent evidence of record that the veteran's type II 
diabetes mellitus has caused these conditions to increase in 
severity beyond their natural progression.  

With regards to chronic hypertension and COPD, the veteran 
was afforded a VA examination in March 2005.  The examiner 
opined that hypertension "is not likely aggravated or caused 
by diabetes."  In addition, the examiner opined that the 
veteran's COPD is "not likely related to the diabetes."  
The same VA examiner reiterated these opinions in an October 
2005 statement.

With regards to a vision disability, the veteran was provided 
a VA eye examination in March 2005.  At that time, the 
veteran was diagnosed with visually significant cataract, 
astigmatism and presbyopia.  The examiner ruled out diabetic-
related retinopathy in either eye.  While the examiner did 
not offer an opinion as to the etiology of these conditions 
at the time, he stated in October 2005 that "mixed 
stigmatism (sic) and presbyopia are conditions that are 
independent of his diabetes and not related to that 
diagnosis."  The examiner did note in his October 2005 
statement that the veteran's cataract was aggravated by his 
type II diabetes mellitus.  However, the examiner noted that 
the cataract "has been eliminated" with surgery.  As such, 
the competent evidence of record indicates the veteran does 
not suffer from a vision disability that is proximately due 
to or aggravated by his type II diabetes mellitus.

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed hypertension, vision disability and 
COPD are the result of or have been aggravated by his 
service-connected type II diabetes mellitus.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected type II diabetes mellitus is the proximate 
cause of or has aggravated his currently diagnosed chronic 
hypertension, vision disability and COPD.  VA examiners have 
opined that these conditions are not proximately due to or 
aggravated by type II diabetes mellitus.  The normal medical 
findings at the time of separation from service, as well as 
the absence of a diagnosis or treatment for many years after 
service, is probative evidence against the claim for direct 
service connection.  In addition, the facts of this case do 
not warrant presumptive service connection for the veteran's 
hypertension, because this condition did not manifest to a 
degree of 10 percent within one year of his discharge from 
active service.  Accordingly, the Board concludes that the 
preponderance of  the evidence is against the claim for 
service connection for chronic hypertension, a vision 
disability and COPD, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for chronic hypertension is denied.

Service connection for a vision disability is denied.

Service connection for COPD is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


